                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

JOAN P. BRENTON                                                     :

                            Plaintiff                               :            CIVIL ACTION NO. 17-89

           v.                                                       :                 (JUDGE MANNION)

F.M. KIRBY CENTER FOR THE                                           :
PERFORMING ARTS
                                                                    :
                            Defendant

                                                            ORDER
          In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

          (1) The defendant F.M. Kirby Center for the Performing Arts’ motion for

                summary judgment (Doc. 29) is GRANTED;

          (2) The Clerk of Court is directed to enter judgment in favor of the

                defendant and against the plaintiff; and

          (3) The Clerk of Court is further directed to CLOSE this case.




                                                                    s/  Malachy        E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge


DATE: January 30, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-89-01-Order.docx
